DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 14 February 2022. 
Claims 1-24 are cancelled.
Claims 25 has been amended.
Claims 29, 31 and 37-38 remain withdrawn from consideration.
Claims 25-28, 30 and 32-36 are examined herein to the extent that the ammonium salt is hexadecylammonium chloride, the polysaccharide is amylose, the plasticizer is polyvinyl alcohol and the surface is wood, e.g., applicant's elected species.

Rejections Withdrawn
The rejection of claims 25-28, 30 and 32-36 under 35 U.S.C. 103(a) as being unpatentable over FANTA(“Films prepared from poly(vinyl alcohol) and amylose–fatty acid salt inclusion complexes with increased surface hydrophobicity and high elongation”, Research Article, 68, 874-884, 15 January 2016) in view of FANTA (“Preparation and properties of amylose complexes prepared from hexadecylamine and its hydrochloride salt”, Carbohydrate Polymers, 98, 555-561, 2013; hereafter Fanta2) and PELTONEN (US 6,780,903), is withdrawn in view of the amendment of claim 25.

New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.







The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-28, 30 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over FANTA(“Films prepared from poly(vinyl alcohol) and amylose–fatty acid salt inclusion complexes with increased surface hydrophobicity and high elongation”, Research Article, 68, 874-884, 15 January 2016) in view of FANTA (“Preparation and properties of amylose complexes prepared from hexadecylamine and its hydrochloride salt”, Carbohydrate Polymers, 98, 555-561, 2013; hereafter Fanta2) and HAYWARD (US 2010/0068543 A1).
Fanta is primarily directed towards films prepared from poly(vinyl alcohol) and amylose-fatty acid salt inclusion complexes (abstract).
Regarding claims 25-28 and 34-36, Fanta discloses films of starch blended with polymers such as poly(vinyl alcohol) (PVOH) is a good film-forming polymer with numerous commercial applications including high oxygen-barrier properties, paper coatings and liners, and water soluble films used for packaging (paragraph bridging pages 874 and 875).  Fanta discloses films prepared from PVOH and amylose-fatty acid salt complexes (page 876, second column, third paragraph).  Fanta discloses that the amylose is high amylose corn starch (last paragraph on page 875).  Fanta discloses that the amylose complexes are soluble in water and do not retrograde (page 875, second column, second paragraph).  Fanta discloses fatty acid including lauric acid (C12), palmitic acid (C16), and stearic acid (C18) for making the amylose-fatty acid complex (paragraph bridging pages 875 and 876; page 876, first column, third paragraph).  Fanta discloses that the amylose-fatty acid salt complexes can be produced by steam jet cooking (page 883, paragraph bridging the first and second columns).  Fanta discloses that the composition provides acceptable or improved tensile strength (page 881, second column, second paragraph).  Fanta discloses that the amylose-fatty acid salt complexes can be produced by steam jet cooking (page 883, paragraph bridging the first and second columns).  Fanta discloses that the complex in a dried state is hydrophobic (page 883, first column, third paragraph). Fanta discloses that since amylose-fatty acid salt complexes can be produced easily, economically and in large quantities they should be considered a practical form of starch for use in PVOH composite films that provide benefits of enhanced including biodegradability and surface hydrophobicity (page 883, paragraph bridging the first and second column).
Fanta does not specifically teach fatty-amine ammonium salt of hexadecylammonium chloride was used to prepare the amylose-fatty acid complex.  Fanta does not specifically teach a wood board or wood block impregnated with the amylose-fatty acid complex.  The deficiencies are made up for by the teachings of Fanta2 and Hayward.
Fanta2 is primarily directed towards amylose complexes prepared from hexadecylamine and its hydrochloride salt (abstract).
	Regarding claims 25-28, 30 and 32-34, Fanta2 teaches amylose-HAD (e.g. 1-hexadecylamine) complex prepared using hydrochloric acid salt of HAD (e.g. hexadecylammonium chloride) and by jet-cooking (page 556, first column, fourth paragraph; page 556, second column, fourth and fifth paragraph).  Fanta2 teaches that the amylose-HDA·HCl complex has properties including easily re-dissolved in water and inhibition of retrogradation (page 558, paragraph bridging the first and second column).  Fanta2 teaches that the morphologies of the amylose-HAD complex resembled the morphologies of the amylose palmitic acid complexes which suggested that the morphology is influenced mainly by the structure of the hydrophobic carbon chain of the complex-forming ligand (e.g. both have C16 saturated carbon chains), and not by the chemical nature of the polar head group (e.g., amine vs. carboxylic acid) (page, first column, second paragraph).
	Regarding claim 33, Fanta2 teaches that the weight of HAD corresponds to 7.5% of the weight of amylose (page 556, first column, fourth paragraph).
	Hayward is primarily directed towards a composition containing a prepolymer formed by the reaction of a sugar and a crosslinking agent for modification of wood products, wherein the wood product results in one or more of including improved strength and water resistance (abstract).
	Regarding claim 25, Hayward teaches a wood product modified with a composition to provide improved including water resistance (paragraph [0031]).  Hayward teaches that the composition includes a prepolymer formed by including a polymer which is preferably polyvinyl alcohol and a prepolymer formed by a reaction of a sugar and a crosslinking agent (paragraphs [0037]).  Hayward teaches that the wood product includes timber or lumber (e.g. wood board or block) (paragraph [0065]).  Hayward teaches that the composition is applied to the treated material (e.g. timber or lumber) by including vacuum impregnation (paragraph [0157]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce wood product including timber or lumber (e.g. wood board or block) that is impregnated with a composition comprising amylose-HDA·HCl salt complex in poly(vinyl alcohol) (e.g. plasticizer) by vacuum impregnation.  The person of ordinary skill in the art would have been motivated to make those modifications because: (1) Fanta suggests that amylose-fatty acid salt complexes as a starch for PVOH composite films because amylose-fatty acid salt complexes are produced easily, economically and in large quantities and that they have benefits of enhanced including surface biodegradability and hydrophobicity; (2) amylose-HDA·HCl complex is a particular amylose-fatty acid salt complex that is similar to amylose inclusion complex formed from palmitic acid which Fanta discloses as a particular amylose-fatty acid salt complex; and (3) wood products including timber and lumber (e.g., wood board or block) are known to be treated to provide water resistance (e.g. hydrophobicity), therefore, one of ordinary skill in the art would use amylose-HDA·HCl salt complex, including amylose-HDA·HCl complex, in poly(vinyl alcohol) as a composition to treat timber or lumber (e.g., wood board or block) to make the timber or lumber (e.g., wood board or block) hydrophobic (e.g. water-resistant), wherein the timber or lumber (e.g., wood board or block) is treated by including vacuum impregnation which as taught by Hayward is one way of treating the timber or lumber.  The person of ordinary skill in the art would have reasonably expected success because Fanta discloses films of starch blended with polymers such as poly(vinyl alcohol) (PVOH) (paragraph bridging pages 874 and 875).  Fanta discloses films prepared from PVOH and amylose-fatty acid salt complexes (page 876, second column, third paragraph).  Fanta discloses that the amylose is high amylose corn starch (last paragraph on page 875).  Fanta discloses that the amylose complexes are soluble in water and do not retrograde (page 875, second column, second paragraph).  Fanta discloses fatty acid including lauric acid (C12), palmitic acid (C16), and stearic acid (C18) for making the amylose-fatty acid complex (paragraph bridging pages 875 and 876; page 876, first column, third paragraph).  Fanta discloses that the amylose-fatty acid salt complexes can be produced by steam jet cooking (page 883, paragraph bridging the first and second columns).   Fanta discloses that since amylose-fatty acid salt complexes can be produced easily, economically and in large quantities they should be considered a practical form of starch for use in PVOH composite films that provide benefits of enhanced including biodegradability and surface hydrophobicity (page 883, paragraph bridging the first and second column).  Fanta2 teaches amylose-HAD (e.g. 1-hexadecylamine) complex prepared using hydrochloric acid salt of HAD (e.g. hexadecylammonium chloride) and by jet-cooking (page 556, first column, fourth paragraph; page 556, second column, fourth and fifth paragraph).  Fanta2 teaches that the amylose-HDA·HCl complex has properties including easily re-dissolved in water and inhibition of retrogradation (page 558, paragraph bridging the first and second column).  Fanta2 teaches that the morphologies of the amylose-HAD complex resembled the morphologies of the amylose palmitic acid complexes which suggested that the morphology is influenced mainly by the structure of the hydrophobic carbon chain of the complex-forming ligand (e.g. both have C16 saturated carbon chains), and not by the chemical nature of the polar head group (e.g., amine vs. carboxylic acid) (page, first column, second paragraph).  Hayward teaches a wood product modified with a composition to provide improved including water resistance (paragraph [0031]).  Hayward teaches that the composition includes a prepolymer formed by including a polymer which is preferably polyvinyl alcohol and a prepolymer formed by a reaction of a sugar and a crosslinking agent (paragraphs [0037]).  Hayward teaches that the wood product includes timber or lumber (e.g. wood board or block) (paragraph [0065]).  Hayward teaches that the composition is applied to the treated material (e.g. timber or lumber) by including vacuum impregnation (paragraph [0157]).
Regarding the recitation “wherein the wood board or wood block is more toxic to termites than a wood board or wood block lacking the fatty-amine polysaccharide inclusion complex”, in light of the disclosure of Fanta and the teachings of Fanta2 and Hayward, it would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce timber or lumber (e.g. wood board or block) that is impregnated with a composition comprising amylose-HDA·HCl salt complex in poly(vinyl alcohol) (e.g. plasticizer) (described above).  The timber or lumber (e.g. wood board or block) that is impregnated with a composition comprising amylose-HDA·HCl salt complex in poly(vinyl alcohol) (e.g. plasticizer), which is prima facie obvious in light of the disclosure of Fanta and the teachings of Fanta2 and Hayward, is substantially the same as the instantly claimed composition, therefore, necessarily possesses the same characteristics as the instantly claimed composition, e.g., is more toxic to termites than wood board lacking the fatty-amine polysaccharide.  
Thus, the claimed invention as a whole is clearly prima facie obvious over the teachings of the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-28, 30 and 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of U.S. Patent No. 10,072,381 (hereafter ‘381) in view of FANTA (“Preparation and properties of amylose complexes prepared from hexadecylamine and its hydrochloride salt”, Carbohydrate Polymers, 98, 555-561, 2013; hereafter Fanta2) and HAYWARD (US 2010/0068543 A1).
Regarding instant claims 25-28, 30 and 32-36, claims 1 and 4-5 of ‘381 recite a cellulosic article treated with a composition including amylose-fatty ammonium salt inclusion complex to the hydrophobicity of the cellulosic article.  
The claims of ‘381 do not specifically recite that a fatty-amine ammonium salt of hexadecylammonium chloride was used to prepare the amylose-fatty acid complex and that a wood board or wood block impregnated with the amylose-fatty acid complex.  The deficiencies are made up for by the teachings of Fanta2 and Hayward.
Fanta2 is primarily directed towards amylose complexes prepared from hexadecylamine and its hydrochloride salt (abstract).
	Regarding claims 25-28, 30 and 32-34, Fanta2 teaches amylose-HAD (e.g. 1-hexadecylamine) complex prepared using hydrochloric acid salt of HAD (e.g. hexadecylammonium chloride) and by jet-cooking (page 556, first column, fourth paragraph; page 556, second column, fourth and fifth paragraph).  Fanta2 teaches that the amylose-HDA·HCl complex has properties including easily re-dissolved in water and inhibition of retrogradation (page 558, paragraph bridging the first and second column).  Fanta2 teaches that the morphologies of the amylose-HAD complex resembled the morphologies of the amylose palmitic acid complexes which suggested that the morphology is influenced mainly by the structure of the hydrophobic carbon chain of the complex-forming ligand (e.g. both have C16 saturated carbon chains), and not by the chemical nature of the polar head group (e.g., amine vs. carboxylic acid) (page, first column, second paragraph).
	Regarding claim 33, Fanta2 teaches that the weight of HAD corresponds to 7.5% of the weight of amylose (page 556, first column, fourth paragraph).
	Hayward is primarily directed towards a composition containing a prepolymer formed by the reaction of a sugar and a crosslinking agent for modification of wood products, wherein the wood product results in one or more of including improved strength and water resistance (abstract).
	Regarding claim 25, Hayward teaches a wood product modified with a composition to provide improved including water resistance (paragraph [0031]).  Hayward teaches that the composition includes a prepolymer formed by including a polymer which is preferably polyvinyl alcohol and a prepolymer formed by a reaction of a sugar and a crosslinking agent (paragraphs [0037]).  Hayward teaches that the wood product includes timber or lumber (e.g. wood board or block) (paragraph [0065]).  Hayward teaches that the composition is applied to the treated material (e.g. timber or lumber) by including vacuum impregnation (paragraph [0157]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce wood product including timber or lumber (e.g. wood board or block) that is impregnated with a composition comprising amylose-HDA·HCl salt complex in poly(vinyl alcohol) (e.g. plasticizer) by vacuum impregnation.  The person of ordinary skill in the art would have been motivated to make those modifications because: (1) Fanta2 teaches specific amylose-fatty ammonium salt inclusion complex which would have been prima facie obvious for one of ordinary skill in the art to use as the particular amylose-fatty ammonium salt inclusion complex in the composition recited in the claims of ‘381; and (2) wood products including timber and lumber (e.g., wood board or block) are known to be treated to provide water resistance (e.g. hydrophobicity), therefore, one of ordinary skill in the art would use amylose-HDA·HCl salt complex, including amylose-HDA·HCl complex, in poly(vinyl alcohol) as a composition to treat timber or lumber (e.g., wood board or block) to make the timber or lumber (e.g., wood board or block) hydrophobic (e.g. water-resistant), wherein the timber or lumber (e.g., wood board or block) is treated by including vacuum impregnation which as taught by Hayward as one way of treating the timber or lumber.  The person of ordinary skill in the art would have reasonably expected success because claims 1 and 4-5 of ‘381 recite a cellulosic article treated with a composition including amylose-fatty ammonium salt inclusion complex to the hydrophobicity of the cellulosic article.  Fanta2 teaches amylose-HAD (e.g. 1-hexadecylamine) complex prepared using hydrochloric acid salt of HAD (e.g. hexadecylammonium chloride) and by jet-cooking (page 556, first column, fourth paragraph; page 556, second column, fourth and fifth paragraph).  Hayward teaches a wood product modified with a composition to provide improved including water resistance (paragraph [0031]).  Hayward teaches that the composition includes a prepolymer formed by including a polymer which is preferably polyvinyl alcohol and a prepolymer formed by a reaction of a sugar and a crosslinking agent (paragraphs [0037]).  Hayward teaches that the wood product includes timber or lumber (e.g. wood board or block) (paragraph [0065]).  Hayward teaches that the composition is applied to the treated material (e.g. timber or lumber) by including vacuum impregnation (paragraph [0157]).

Response to Arguments
Applicant’s arguments will be addressed as they pertain to the new grounds of rejection above.  
Applicant’s arguments with respect to claims 25-28, 30 and 32-36 have been considered but are moot because they are not directed towards the references used in the new ground of rejection above.
Thus, for the reasons of record and for the reasons presented above claims 25-28, 30 and 32-36 are rejected under 35 U.S.C. 103(a).

Conclusion and Correspondence
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P NGUYEN/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634